Citation Nr: 1646054	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  13-17 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pulmonary condition.

2.  Entitlement to an initial disability rating higher than 20 percent for service-connected left lower extremity scar residual of shrapnel wound and skin graft.

3  Entitlement to a disability rating higher than 40 percent for residuals of a left leg shell fragment wound. 

4.  Entitlement to service connection for a lumbar spine strain as secondary to the service-connected residuals of a left leg shell fragment wound.

5.  Entitlement to an initial disability rating higher than 10 percent for service-connected posttraumatic stress disorder (PTSD), also claimed as depression.

6.  Entitlement to an initial disability rating higher than 10 percent for service-connected left knee degenerative joint disease.

7.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to September 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the September 2010 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his May 2013 VA Form 9 substantive appeal, the Veteran requested a hearing before a member of the Board.  The Veteran was scheduled for a hearing on June 3, 2016 and the record reflects he failed to appear.  Following the date of the hearing, the record reflects a June 15, 2016 statement from the Veteran's representative withdrawing his request for a hearing.  Therefore, VA therefore has no duty to provide an opportunity for a hearing in this case.  See 38 C.F.R. § 20.704(e) (2015).

The issue of entitlement to a TDIU has been raised by the record in a June 2016 statement as well as in the underlying increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Consequently, a separate formal claim for TDIU is unnecessary in the context of an appeal from an initial rating, and on the facts we have here, the Board finds that a claim for TDIU is raised by the record.

The issues of entitlement to an initial disability rating higher than 10 percent for service-connected left knee degenerative joint disease and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On June 15, 2016, the Veteran's representative provided notice to the Board that the Veteran wished to withdraw his claim for service connection for a pulmonary condition.

2.  On June 15, 2016, the Veteran's representative provided notice to the Board that the Veteran wished to withdraw his claim for an increased disability rating higher than 40 percent for service connected residuals of a left leg shell fragment wound.

3.  On June 15, 2016, the Veteran's representative provided notice to the Board that the Veteran wished to withdraw his claim for an initial disability rating higher than 20 percent for service-connected left lower extremity scar residual of shrapnel wound and skin graft.

4.  A lumbar spine strain was not shown in service or within a year after service discharge; but the preponderance of the evidence establishes the Veteran's low back strain was caused or aggravated by the service-connected residuals of a left leg shell fragment wound.

5.  For the entire period of appeal, the Veteran's service-connected PTSD has resulted in occupational and social impairment with reduced reliability and productivity.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of service connection for a pulmonary condition.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of an increased disability rating higher than 40 percent for service connected residuals of a left leg shell fragment wound.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of an initial disability rating higher than 20 percent for service-connected left lower extremity scar residual of shrapnel wound and skin graft.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for service connection for a lumbar spine strain as secondary to the service-connected residuals of a left leg shell fragment wound have been met.  §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

5.  The criteria for a rating of 50 percent for service-connected PTSD, also claimed as depression, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411 (2015).


Request to Withdraw Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

In the present case, in June 2016, the Veteran, through his authorized representative, has withdrawn the appeal for service connection for a pulmonary condition and for an increased disability rating higher than 40 percent for service-connected residuals of a left leg shell fragment wound and an initial disability rating higher than 20 percent for service-connected left lower extremity scar residual of shrapnel wound and skin graft.  Hence, there remain no allegations of errors of fact or law for appellate consideration on these claims.  

Accordingly, the Board does not have jurisdiction to review the appeals and these claims are dismissed.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The duty to notify has been met.   See October 2009 and June 2010 VCAA correspondences.   Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).


Service Connection Claim

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish service connection, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, or this is legitimately questionable, then generally a showing of continuity of symptoms after service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

In this case, the Veteran has not been diagnosed with a chronic disease under 38 C.F.R. § 3.309(a); and therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Alternatively, service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability. 38 C.F.R. § 3.310 (a) (2015).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 39 C.F.R. § 3.310 (b) (5); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512   (1998); see also Allen, supra.

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 1990).

The crux of the Veteran's argument is essentially that his low back sprain is secondary to his shortened leg, which is a residual of the service-connected shrapnel wound left leg.

Concerning the first element, existence of a current disability, the November 2010 VA examiner diagnosed the Veteran with lumbar spine strain.  This diagnosis satisfies the first prong of the service connection claim.

Regarding the second prong of the service connection claim, the in-service incurrence element, the service treatment records document treatment for low back pain in January 1984 but is otherwise silent for any back symptoms, treatment or diagnoses.

As to the third prong of the service connection claim, the causal relationship between the present disability and service, the record includes varying opinions.  At the November 2010 VA examination, the Veteran reported his back was bothering him when he left service in 1986.  Specifically, he indicated his back was bothering him when he walked without shoe lifts and could not tolerate the lifts for other reasons.  His back got progressively worse over the years.  The examiner opined:

"It would be only with resort to mere speculation to opine whether or not the Veteran's current low back condition (lumbar spine strain) is caused by or aggravated to any degree by his service connected residuals of shrapnel wound left leg with healed fracture tibia, fibula, shortening of leg, retained foreign body with permanent drop foot, peroneal nerve palsy and osteomyelitis, or otherwise due to his military service."

In support of that opinion, the examiner indicated the service treatment records document treatment for low back sprain in January 1984 but is otherwise silent for any back symptoms, treatment or diagnosis.  There is no current objective evidence that the Veteran's low back pain documented in service was more than acute or transient event or that it could have been caused or related to his current lumbar strain.  Furthermore, the examiner reported that medical literature does not support a cause and effect relationship between other bone/joint conditions and spine conditions which do not share a common etiology or trauma event.  As such, there is no current objective evidence that the Veteran's service-connected residuals of shrapnel wound left leg with healed fracture tibia, fibula shortening of leg, retained foreign body with permanent drop foot, peroneal nerve palsy and osteomyelitis could have caused or aggravated to any degree his current lumbar spine condition.

The record also includes a May 2011 medical examination report from O.S.C. which included the impression that the Veteran's low back pain was secondary to malalignment and gait abnormality.  Specifically, the examiner indicated "the shortened and malalignment of the left leg has resulted in a significantly altered gait pattern.  His lack of active dorsiflexion of the foot also dramatically alters his gait pattern.  All of these deformities combined with his altered gait have resulted in a significant increase in low back pain altered pelvis position and increased risk for accelerated arthritis of his hips and knees."

Additionally, in a May 2014 physical examination, Dr. L., an independent medical examiner, indicated the Veteran suffered from minimal to moderate left greater than right paralumbar muscle spasm with tenderness.  It was his opinion that the muscle spasm contributed to the Veteran's abnormal gait and caused abnormal spinal contour.  Specifically, the examiner opined it is as likely as not that the Veteran's lumbar spine condition is a result of his gait abnormality which is secondary to malalignment of his left leg and malrotation of the left leg as well as his left foot drop and leg length discrepancy.  In support of that opinion, Dr. L. stated, "as a result of his altered gait, the Veteran has developed low back pain with probable herniated disc in the lumbar spine and associated left lower extremity radiculopathy."

Despite the Veteran's contention to his back has been bothering him since service, a review of the claims file fails to show that the Veteran had a chronic disability of the low back in service or within one year of service discharge.  He was seen only on one occasion in service and no chronic disorder was identified.  In fact, the November 2010 VA examiner indicated there was no current objective evidence that the Veteran's documented low back pain in service was more than an acute and transient event or that it could have been caused or related to his current lumbar spine strain.  Without evidence of a chronic disease, service connection cannot be demonstrated through continuity of symptomatology.  As such, service connection for a low back disability based on the theories of direct onset (38 C.F.R. § 3.303 (a)) or presumptively (38 C.F.R. §§ 3.307, 3.309) is not established.

Consideration has been given to the arguments made by the Veteran regarding his low back pain being secondary to his shortened leg, which is a residual of the service-connected shrapnel wound left leg and that his pain has continued following service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, an opinion as to the etiology and onset of a low back disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Orthopedic disorders are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that diagnostic testing and other specific findings are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report symptoms such as low back pain, there is no indication that either the Veteran is competent to etiologically link his low back pain to any period of his active service or to a service connected disability.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Regarding the Veteran's main assertion that his low back pain is secondary to his shortened leg, which is a residual of the service-connected shrapnel wound left leg, the Board finds the record includes conflicting medical opinions.  Specifically, November 2010 VA examination reported that medical literature does not support a cause and effect relationship between other bone/joint conditions and spine conditions which do not share a common etiology or trauma event.  However, the May 2011 medical examination report from O.S.C. and the May 2014 physical examination by Dr. L. both provided a positive causal connection between the Veteran's present back pain with his residuals of the shrapnel wound in the left leg which included shortening of the leg.  The Board finds the November 2010 VA examination, the May 2011 medical examination report from O.S.C. and the May 2014 examination report to be well reasoned and thorough, having considered the entire record, including available service treatment records, as well as the Veteran's historical accounts.  As such, these opinions all warrant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  

Given the fact the record includes conflicting probative medical opinions; the Board finds the evidence is at least in equipoise as to whether his low back pain is secondary to the service-connected residuals of a left leg shell fragment wound.  Thus, giving the benefit of the doubt to the Veteran, the Board finds the nexus element is met.  As all three elements are met, the appeal must be granted as to entitlement to service connection for a lumbar spine strain secondary to the service-connected residuals of a left leg shell fragment wound.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


PTSD

The September 2010 rating decision granted service connection for PTSD also claimed as depression and assigned a 10 percent disability evaluation effective October 13, 2009.  The June 2016 statement from the Veteran's representative contends the RO misrated the Veteran's PTSD and the evidence supports a rating of 50 percent.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).

The Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The average impairment of earning capacity due to PTSD is determined by the criteria set out in the General Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2015).  

A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Although PTSD is rated under the General Rating Formula, the use of the term "such as" in 38 C.F.R. § 4.130 indicates that the listed symptoms are not intended to constitute an exhaustive list. Rather, the symptoms listed under the General Rating Formula for Mental Disorders are to serve as examples of the type and severity of symptoms or their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The symptoms to be considered when rating a Veteran's PTSD are not limited to those listed in 38 C.F.R. § 4.130.  Instead, VA shall consider all symptoms of a Veteran's PTSD that affect his level of occupational and social impairment, including, if applicable, those identified in the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) provided additional guidance in rating psychiatric disability.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112   (Fed. Cir. 2013).  Specifically, the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Id. at 2.  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at. Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 2.

Within the DSM-V, Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242   (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.  See Diagnostic and Statistical Manual of Mental Disorders.

The evidence of record includes a November 2009 statement from the Veteran's wife in which she describes the Veteran's daily struggles.  She reported the Veteran worried he will lose his leg as a result of standing throughout the day at work but when he worried about losing his leg, he felt guilty because others lost their lives in service.  He also struggled with alcohol consumption which he was using to numb his feelings.  Moreover, he never felt rested because he was unable to get uninterrupted sleep.  He had nightmares of losing his leg and reliving the death of his fellow marines.

A VA examination was performed in June 2010.  At the time of the examination, the Veteran reported depressed mood with sadness at times, anxiety most of the time and physiological arousal.  Further, he reported his mood was "up and down" for years with anhedonia, lack of pleasure and little interest in socializing.  He indicated the pain in his leg reminded him of the incident which caused his injury and contributed to his depression and anxiety.  The symptoms were daily and moderate over the past years.  

On examination, the Veteran was clean, neatly groomed and casually dressed.  His mood was depressed, his affect was constricted and his attitude toward the examiner was guarded.  He reported no delusions or hallucinations with good impulse control and no episodes of violence.  Moreover, he maintained the ability to perform personal hygiene and activities of daily living but had a sleep impairment.  He lacked sleep and was currently working a nightshift.  The Veteran's memory was also reported as intact.  PTSD symptoms such as difficulty falling or staying asleep, and hypervigilance were noted.  Moreover, the Veteran stated he had nightmares about twice a month along with some occasional flashbacks but avoidance and hyperarousal symptoms daily.   A GAF score of 65 was provided.

Regarding employment, the Veteran was working as a hospital laboratory sample testing at the time of the examination.  He worked fulltime over the past year.  No problems with occupational functioning were reported.  The examiner found the Veteran was able to sustain his employment but was socially avoidant.  Overall, he found there were PTSD signs and symptoms that are transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

The record does not include any private or VA mental health treatment records until a December 2014 clinical interview performed by Dr. E.T., submitted by the Veteran following the April 2013 Supplemental Statement of the Case.  Dr. E.T. found the Veteran was alert with no fluctuation in his level of consciousness.  He was fully oriented.  His affect was reactive and his mood was anxious.  He reported three panic attacks a month and agoraphobia.  He had autonomic hyperactivity and an easy startle response.  Moreover, his thought process was found to be inefficient.  He denied homicidal and suicidal thoughts and denied a history of suicide attempts.  However, he reported suicidal ideation as recently as 2005.  Poor quality sleep was noted along with three nightmares a month with combat related themes.  The Veteran's energy was low and he reported a twenty pound weight loss over the past two years with decreased appetite.  Moreover, his concentration was no better than fair and he was easily distracted and forgetful of details.  He had a limited insight but an intact judgment at the time of evaluation.  A present GAF score of 50 was assigned with a best GAF score over the past year being 60.  

While the Veteran was able to complete a formal professional education and has been able to work, the examiner opined the Veteran had continuously severe symptoms of PTSD with a trend that turned progressively worse since June 2010.  He had occupational and social impairment with reduced reliability and productivity.  Specifically, the examiner noted the frequent panic attacks and difficulty understanding complex instructions.  He required close self-monitoring to prevent errors in technical tasks at work and his concentration, short term and long term memory were no better than fair.  Continuously severe anxiety was noted and he had difficulty establishing and maintaining effective work and social relationships to the point the Veteran considered himself estranged from his coworkers and subordinates.

Despite the fact the June 2010 VA examiner found the Veteran's PTSD signs and symptoms were transient or mild and there was a decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, taken together, the totality of the objective medical evidence of record supports occupational and social impairment with reduced reliability and productivity.  For these reasons, the Board finds the symptoms described in the record more closely describes the rating criteria of 50 percent.  The Veteran's GAF scores ranging from 50 to 65 are consistent with mild to moderate symptomology and support the 50 percent disability rating.  

As early as November 2009, the evidence of record described the Veteran's continuous struggle with sleep.  His chronic sleep impairment with nightmares continued to be documented in the June 2010 VA examination and the December 2014 clinical interview.  In fact, nightmares three times a month were reported.  Moreover, the medical evidence described anhedonia, lack of interest in socializing, depression and anxiety along with avoidance and psychological arousal that were experienced daily with moderate severity.  
The record has also reflected the Veteran's reactive affect and anxious mood with three panic attacks a month with weight loss being reported in December 2014. Moreover, the December 2014 examiner described the Veteran's PTSD symptoms as "severe" and opined the Veteran had occupational and social impairment with reduced reliability and productivity, which is consistent with a 50 percent disability rating.

Additionally, although the Veteran was able to work throughout the period at issue, fair concentration along with difficulty understanding complex instructions were reported.  The Veteran also required close self-monitoring to prevent errors in technical tasks at work and his short term and long term memory were found to be no better than fair.

Socially, in 2010, the Veteran indicated he had little interest in socializing.  Then by 2014, he reported difficulty establishing and maintaining effective work and social relationships to the point the Veteran considered himself estranged from his coworkers and subordinates.

For these reasons, the Board finds the Veteran's symptoms more closely described occupational and social impairment with reduced reliability and productivity, warranting a 50 percent disability rating.  However, at no point during the appeal period has the Veteran's overall symptomatology more nearly approximated the criteria for a 70 percent rating.  The Veteran does not argue the contrary.  His June 2016 statement specifically contends that the evidence of record supports a 50 percent rating.  

Indeed, there is no evidence of occupational and social impairment with deficiencies in most areas.  While the Veteran reported he experienced a suicidal ideation in 2005, he denied homicidal and suicidal thoughts and denied a history of suicide attempts.  Moreover, while panic attacks and depression were clearly documented in the Veteran's record, there is no evidence that he is unable to function independently.  There was also no indication of unprovoked irritability with periods of violence or a neglect of personal appearance and hygiene at any time.  Additionally, as indicated by the December 2014 examiner, the Veteran was able to complete a formal professional education and had been able to work despite his severe PTSD symptoms.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The evidence of record supports that the Veteran's PTSD is adequately compensated by the assigned disability rating.  The Veteran's symptoms do not more closely approximate the higher rating criteria.  As previously indicated, there is no evidence that the Veteran has occupational and social impairment with deficiencies in most areas.  Most notably, he had been able to work during the entire period at issue, albeit with difficulty.  Moreover, there is no evidence that the Veteran had a neglect of his personal appearance and hygiene or suffered from near-continuous panic or depression which affected his ability to function independently.  In fact, his ability to continue to work demonstrates his ability to function independently.  As an increased rating may be assigned based on the presence of symptoms not expressly described in the rating criteria, there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.  The criteria for referral for extraschedular consideration have not been met. 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to service connection for a pulmonary disorder is dismissed.

Entitlement to an increased disability rating in excess of 40 percent for service-connected residuals of a left leg shell fragment wound is dismissed.

Entitlement to an initial disability rating higher than 20 percent for service-connected left lower extremity scar residual of shrapnel wound and skin graft is dismissed.

Entitlement to service connection for a lumbar spine strain as secondary to the service-connected residuals of a left leg shell fragment wound is granted.

Entitlement to an initial disability rating of 50 percent service-connected PTSD, also claimed as depression, is granted.


REMAND

The last VA examination evaluating the Veteran's left knee degenerative joint disease was performed in November 2010.  Since that time, medical records and independent medical examinations have been added to the record which suggests an increase in symptomatology.  Specifically, at the May 2011 evaluation O.S.C., the Veteran described increased pain and instability of the knee.  Thereafter, the most recent independent medical evaluation was performed in May 2014 by Dr. L. and reported a significant decrease in the Veteran's left knee range of motion from the previous examinations of record.   

Since the time of the Veteran's last examination, the United States Court of Appeals for Veterans Claims (Court) held in Correia v. McDonald, No. 13-3238, 2016 WL 3591858  (Vet. App. July 5, 2016) that VA examination reports must comply with the language of 38 C.F.R. § 4.59 by evaluating range of motion "for pain on both active and passive motion, in weight bearing and nonweight-bearing." Id. at *8.  The November 2010 VA examination, May 2011 evaluation by O.S.C. and the May 2014 independent medical evaluation do not comply with 38 C.F.R. § 4.59 as interpreted by the Court.  Specifically, the November 2010 VA examination addressed active and passive range of motion but not weight bearing and nonweight bearing.  Furthermore, the recent May 2011 evaluation by O.S.C. and the recent May 2014 independent medical evaluation both do not address active and passive and weight bearing and nonweight bearing range of motion testing.

Therefore, in light of the fact the examinations of record fell short of the requirement outlined in 38 C.F.R. § 4.59, the Board finds another examination is necessary to evaluate the severity of the Veteran's left knee degenerative joint disease prior to adjudication.  

With respect to his claim for a TDIU, and factoring in the award of an increased rating for is PTSD, the Veteran now has a combined disability rating of 80 percent. Such means that the Veteran meets the schedular requirement for a TDIU under 4.16(a).  However, as recently as June 2016, the record show that the Veteran is employed, which normally exclude the assignment of a TDIU.  The Veteran argues the contrary.  He states that his present employment situation is analogous to sheltered work environment.  He says he is only able to work because of the multiple special accommodations his supervisor provides.  Further exploration and development of this issue is needed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records and private records pertaining to the Veteran's left knee degenerative joint disease and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2. Afford the Veteran an opportunity to submit additional evidence or information regarding his employability, to include any evidence of sheltered work, incapacity for competitive employment, medical or other opinions regarding disability interfering with work capacity, pay statements, etcetera.  All records and responses received should be associated with the claims file, and any indicated appropriate development undertaken.

3.  Following the completion of the above, make arrangements for the Veteran to be afforded an examination to determine the severity of his left knee degenerative joint disease.  The claims file must be provided to the examiner for review.  The report of examination should include a detailed account of all the objective findings and observations relating to the Veteran's left knee degenerative joint disease.  

	a.  The clinician must also address range of motion loss specifically due to pain and any functional loss during flare-ups.  The clinician is to express and opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups.  If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time then the clinician must provide an adequate explanation as to why.

	b.  Testing of the range of left knee motion must also include testing in active motion and passive motion.  The examiner should also discuss weight-bearing and nonweight-bearing ranges if applicable.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.  

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found.

4.  Schedule the Veteran for a social and industrial survey examination or similar type of examination. The examiner should address the Veteran's current employment status. The social worker is instructed to do the following: 

 a. Contact with the Veteran's current employer and co-workers should be made.  The assistance of the Veteran in obtaining this information should be requested as needed.  Inquiries as to each accommodation made for the Veteran should be set out in detail.  The record shows that the Veteran has been employed by VA since 1998 as a laboratory technologist. 

 b. The examiner should then review the claims file including relevant medical and non-medical records, and provide an opinion as the earliest date at which the Veteran was not capable of obtaining or retaining substantially gainful employment in a non-sheltered work environment solely due to his service-connected disabilities.  In providing this opinion, the examiner should consider the Veteran's level of education, special training, and previous work experience at the time when arriving at this conclusion, but factors such as age or impairment caused by any non-service-connected disabilities cannot be considered. 

Provide a complete explanation and reasoning to support his/her conclusions, including the evidence relied upon for those conclusions.

5.  Thereafter, the AOJ should re-adjudicate the claims.  If the benefits sought on appeal are not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


